United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1859
Issued: February 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 20, 2016 appellant, through counsel, filed a timely appeal from an
August 5, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to factors of his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 On October 25, 2013 appellant then a
56-year-old clerk filed an occupational disease claim (Form CA-2) alleging that he developed
shoulder and arm pain as a result of repetitively opening and closing truck and dock bay doors
while in the performance of duty. He first became aware of his condition on October 11, 2013
and realized it was causally related to his employment on October 18, 2013. Appellant did not
stop work. OWCP denied his claim by decision dated June 30, 2015. In a decision dated
November 17, 2015, the Board affirmed the June 30, 2015 OWCP decision. The Board found
that appellant had not met his burden of proof to establish that his claimed conditions were
causally related to his federal employment. The facts and circumstances of the case as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts relating to
this appeal are set forth below.
On May 11, 2016 appellant, through counsel, requested reconsideration of the denial of
his claim. Appellant submitted a February 15, 2016 report updated on May 4, 2016 from
Dr. David Weiss, an osteopath, who advised that appellant suffered work injuries in the course of
employment. Dr. Weiss indicated that appellant worked as a dispatcher for the employing
establishment for about 18 years and his duties included opening and closing heavy bay doors or
trucks, approximately 100 doors per day, eight hour days, and five days a week. In 2013
appellant developed shoulder pain. Dr. Weiss reviewed appellant’s treatment at that time noting
that x-rays and magnetic resonance imaging (MRI) scans in 2013 indicated a right shoulder
rotator cuff tear. On May 15, 2014 appellant underwent a right shoulder arthroscopy with
subacromial decompression, distal clavicle excision, debridement of a complex circumferential
labral tear with biceps tenotomy, lysis of adhesions, and manipulation under anesthesia for
frozen shoulder. On February 15, 2016 Dr. Weiss noted right shoulder examination findings that
included no focal acromioclavicular point tenderness, no crepitus, and positive Hawkins’
impingement sign. Range of motion tests revealed deficits on forward elevation and abduction,
and intact muscle strength testing. Dr. Weiss’ diagnoses included cumulative repetitive trauma
disorder, occupational right shoulder syndrome, right shoulder chronic rotator cuff tendinopathy
with rotator cuff tear, right shoulder glenoid labral tear, right shoulder impingement syndrome,
and adhesive capsulitis/frozen right shoulder. He opined that given the nature of appellant’s
work-related requirements at the employing establishment, including opening and closing heavy
bay doors, five days a week, 100 doors per day, it was apparent that he had sustained an
occupational disorder.
Dr. Weiss referenced medical literature to support that risk factors for shoulder issues
included postural working above the shoulders in high force with repetition. He also noted that
medical literature indicated that high repetitive work along or in combination with other factors
yielded evidence of shoulder tendinopathy, impingement, and rotator cuff tears. Dr. Weiss
opined that based upon his orthopedic evaluation and current medical literature, appellant had
sustained a cumulative repetitive trauma disorder with an occupational right shoulder syndrome
secondary to his work at the employing establishment for 18 years. He further opined that the
cumulative repetitive trauma work injury was the competent producing factor of appellant’s
3

Docket No. 15-1649 (issued November 17, 2015).

2

subjective and objective findings. Dr. Weiss also rated permanent impairment for schedule
award purposes.
By decision dated August 5, 2016, OWCP denied modification of its June 30, 2015
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims an injury in the performance of
duty, he or she must submit sufficient evidence to establish that he or she experienced a specific
event, incident, or exposure occurring at the time, place, and in the manner alleged. The
employee must also establish that such event, incident, or exposure caused an injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
ANALYSIS
OWCP accepted that appellant’s work duties as a clerk and expeditor included
repetitively opening and closing truck and dock bay doors. However, the Board finds that the
medical evidence submitted was insufficient to establish that his diagnosed conditions are
causally related to factors of his federal employment.
Appellant submitted a February 15, 2016 report updated on May 4, 2016 from Dr. Weiss
who noted appellant’s work duties and reviewed his treatment history. Dr. Weiss’ diagnoses
4

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
5

Solomon Polen, 51 ECAB 341 (2000).

3

included cumulative repetitive trauma disorder, occupational right shoulder syndrome, chronic
rotator cuff tendinopathy with rotator cuff tear to the right shoulder, glenoid labral tear to the
right shoulder, impingement syndrome to the right shoulder, and adhesive capsulitis/frozen right
shoulder. He opined that given the nature of appellant’s work-related requirements at the
employing establishment, including repetitively opening and closing heavy bay doors daily, it
was apparent that he had sustained an occupational disorder. Dr. Weiss further opined that the
cumulative repetitive trauma work injury was the competent producing factor of appellant’s
subjective and objective findings. The Board notes that although this report provides some
support for causal relationship, it is insufficient to establish the claim as Dr. Weiss provided
insufficient medical reasoning to support his conclusion on causal relationship.6 In this report,
Dr. Weiss failed to explain the process by which opening and closing bay doors and trucks could
have caused or aggravated appellant’s claimed condition or why such condition was not due to a
nonwork-related condition such as age-related degenerative changes. Therefore, this report is
insufficient to meet appellant’s burden of proof.7 Additionally, Dr. Weiss referenced literature
and books in support of his medical opinion. However, the Board has held that newspaper
clippings, medical texts and excerpts from publications are of no evidentiary value in
establishing causal relationship between a claimed condition and an employee’s federal
employment as such materials are of general application and are not determinative of whether the
specific condition claimed is related to the particular employment factors alleged by the
employee.8 Dr. Weiss did not sufficiently explain how the medical literature applied to
appellant’s specific circumstances.9
On appeal, counsel asserts that Dr. Weiss’ report provided a thorough explanation of how
his work injury occurred and a rationalized opinion addressing how opening and closing bay
doors could cause such an injury. As explained, he has not presented sufficient medical evidence
to establish causal relationship between his diagnosed conditions and particular factors of his
employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

Id.

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

William C. Bush, 40 ECAB 1064, 1075 (1989). See also Roger G. Payne, 55 ECAB 535 (2004) (excerpts from
publications have little probative value in resolving medical questions unless a physician shows the applicability of the
general medical principles discussed in the articles to the specific factual situation in a case).
9

Dr. Weiss also rated permanent impairment. However, a schedule award under 5 U.S.C. § 8107 can only be
paid for a condition related to an employment injury. See Veronica Williams, 56 ECAB 367 (2005). As appellant
has not established an employment-related injury, it is premature to consider his eligibility for benefits under 5
U.S.C. § 8107.

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury
causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 23, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

